             Case 3:19-cv-08181-JCS Document 27 Filed 07/23/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 J. WESLEY SAMPLES (CABN 321845)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          wes.samples@usdoj.gov
 7

 8 Attorneys for Defendant

 9
   D. Victoria Baranetsky (SBN 311892)
10 THE CENTER FOR INVESTIGATIVE REPORTING
   1400 65th St., Suite 200
11 Emeryville, CA 94608
   Telephone: (510) 809-3160
12 Fax: (510) 849-6141
   vbaranetsky@revealnews.org
13
   Attorney for Plaintiffs
14

15                                   UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17                                      SAN FRANCISCO DIVISION
18
     THE CENTER FOR                                   Case No.: 3:19-cv-08181-JCS
19   INVESTIGATIVE REPORTING and
     AARON GLANTZ,
20                                                    JOINT STIPULATION FOR
                      Plaintiffs,                     SUMMARY JUDGMENT BRIEFING
21                                                    PLAN AND [PROPOSED] ORDER
            v.
22                                                   Date:     July 31, 2020
     UNITED STATES DEPARTMENT OF THE                 Time:     2:00pm
23   TREASURY,                                       Location: By telephonic or videoconference
                  Defendant.                         per General Order 72-5
24

25

26

27

28
     JOINT STIPULATION FOR SUMMARY JUDGMENT BRIEFING PLAN
     3:19-CV-08181-JCS                      1
                 Case 3:19-cv-08181-JCS Document 27 Filed 07/23/20 Page 2 of 4




 1                                                  INTRODUCTION

 2             The parties to the above-captioned action jointly submit this stipulated summary briefing

 3 schedule pursuant to the Court’s Order granting the parties Stipulation to Continue Initial Case

 4 Management Conference (Dkt. No. 26). Additionally, pursuant to that Order (Dkt. No. 26) and the

 5 parties Joint Stipulation With Proposed Order (Dkt. No. 25), the parties jointly request that the Court

 6 vacate the July 31, 2020 case management conference, as it is no longer necessary in view of the below

 7 agreed schedule.

 8                       JOINT STIPULATION FOR SUMMARY JUDGMENT BRIEFING

 9             WHEREAS, the parties wish to set a plan for summary judgment briefing.

10             NOW, THEREFORE, it is hereby STIPULATED and AGREED between The Center For

11 Investigative Reporting and Aaron Glantz (collectively “Plaintiffs”) and the United States Department of

12 The Treasury (“Defendant”):

13         1. Plaintiffs and Defendant shall prepare for and brief summary judgment in this case pursuant to

14             the table below (the “Stipulated Briefing Plan”):

15                                            Stipulated Briefing Plan
                           Event                             Deadline                      Page Limits 1
16       Service of Vaughn Index by Defendant     Thur., Aug. 13, 2020               Not applicable
17       on Plaintiffs 2
         Defendant’s Opening Motion For           Thur., Sept. 10, 2020              May not exceed 20 pages
18       Summary Judgment 3
         Plaintiffs’ Cross Motion and Opposition Thur., Oct. 1, 2020                 May not exceed 20 pages
19       Defendant’s Cross Opposition and         Thur., Oct. 22, 2020               May not exceed 17 pages
         Reply
20
         Plaintiffs’ Reply                        Wed., Nov. 11, 2020                May not exceed 12 pages
21
     1
22   These “Page Limits” modify those set for briefs or memorandums in Civil Local Rules 7-2 and 7-3,
   and Plaintiffs and Defendant agree Civil Local Rules 7-2 and 7-3 shall otherwise control in so far as they
23 are applicable in view of the Stipulated Briefing Plan.
   2
     If Plaintiffs challenge the sufficiency of the Vaughn Index, Plaintiffs shall meet and confer with
24 Defendant on or before August 20, 2020, in an effort to work with Defendant to resolve any dispute.
   Additionally, the Vaughn Index need not include GTO Reports pursuant to the parties’ stipulation. See
25 Dkt. No. 23.
     3
26   As of the filing of this Joint Stipulation, Plaintiffs have not challenged the sufficiency of Defendant’s
   overall search, and the parties have stipulated that Plaintiffs shall not challenge Defendant’s withholding
27 in full of GTO Reports, such that Plaintiffs shall not raise challenges to these issues for the first time in
   their Cross Motion and Opposition and Defendant need not address these issues in its Opening Motion
28 for Summary Judgment. See Dkt. No. 23.
     JOINT STIPULATION FOR SUMMARY JUDGMENT BRIEFING PLAN
     3:19-CV-08181-JCS                      2
                 Case 3:19-cv-08181-JCS Document 27 Filed 07/23/20 Page 3 of 4




 1       Hearing Date To Be Noticed By Parties 4 Fri., Nov. 20, 2020 at 9:30 am 5     Not applicable

 2
           2. Plaintiffs and Defendant may revise, modify, or otherwise change the Stipulated Briefing Plan as
 3
               they may mutually agree, and as subject to the Civil Local Rules.
 4

 5
     DATED: July 23, 2020                                  Respectfully submitted,
 6
                                                           DAVID L. ANDERSON
 7                                                         United States Attorney
 8
                                                           /s/ J Wesley Samples
 9                                                         J. WESLEY SAMPLES
                                                           Assistant United States Attorneys
10
                                                           Attorneys for Defendants
11

12 DATED: July 23, 2020                                    Respectfully submitted,
13                                                         /s/ D. Victoria Baranetsky         6

14                                                         D. Victoria Baranetsky (SBN 311892)
                                                           THE CENTER FOR INVESTIGATIVE
15                                                         REPORTING
                                                           1400 65th St., Suite 200
16                                                         Emeryville, CA 94608
                                                           Telephone: (510) 809-3160
17                                                         Fax: (510) 849-6141
                                                           vbaranetsky@revealnews.org
18

19

20

21

22

23

24
     4
         Subject to the Court’s approval.
25   5
     In the alternative, if the Court would like more time between the final filing and the hearing, the parties
26 propose Friday, December 4, 2020.
   6
     In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
27 perjury that all signatories have concurred in the filing of this document.

28
     JOINT STIPULATION FOR SUMMARY JUDGMENT BRIEFING PLAN
     3:19-CV-08181-JCS                      3
              Case 3:19-cv-08181-JCS Document 27 Filed 07/23/20 Page 4 of 4




 1                                    UNITED STATES DISTRICT COURT

 2                                   NORTHERN DISTRICT OF CALIFORNIA

 3                                       SAN FRANCISCO DIVISION

 4
     THE CENTER FOR                                       Case No.: 3:19-cv-08181-JCS
 5   INVESTIGATIVE REPORTING and
     AARON GLANTZ,
 6                                                        [PROPOSED] ORDER
                       Plaintiffs,
 7
            v.
 8
     UNITED STATES DEPARTMENT OF THE
 9   TREASURY,
                  Defendant.
10

11         PURSUANT TO STIPULATION the schedule regarding the parties’ Cross-Motions for
12 Summary Judgement and serving of a Vaughn Index as described in the parties’ Stipulated Briefing Plan

13 it is hereby ordered. The Case Management Conference set for July 31, 2020 is vacated.

14

15

16

17 DATE:
                                                      THE HONORABLE JOSEPH C. SPERO
18                                                    United States Chief Magistrate Judge
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION FOR SUMMARY JUDGMENT BRIEFING PLAN
     3:19-CV-08181-JCS                      4
